            Case 1:16-vv-00008-UNJ Document 66 Filed 03/16/21 Page 1 of 6




                 In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                        Filed: February 23, 2021

* * * * * * *                   *   *    *    *   *    *
MICHELLE GREEN,                                        *                 UNPUBLISHED
                                                       *
                  Petitioner,                          *                 No. 16-008V
                                                       *
v.                                                     *                 Special Master Gowen
                                                       *
SECRETARY OF HEALTH                                    *                 Attorneys’ Fees and Costs;
AND HUMAN SERVICES,                                    *                 Attorney Rates; Expert Flat Rate.
                                                       *
                  Respondent.                          *
*    * *     *    * * * *           *    *    *   *    *

Lawrence R. Cohan, Saltz Mongeluzzi & Bendesky, Philadelphia, PA, for petitioner.
Ryan D. Pyles, U.S. Department of Justice, Washington, DC, for respondent.

                         DECISION ON ATTORNEYS’ FEES AND COSTS1

        On November 20, 2020, Michelle Green (“petitioner”), filed a motion for final attorneys’
fees and costs (“Fees App.”) (ECF No. 60). For the reasons discussed below, I GRANT
petitioner’s motion and find that a reasonable final award of attorneys’ fees and costs is
$88,415.05.

     I.      Procedural History

      On January 4, 2016, petitioner filed a petition for compensation within the National
Vaccine Injury Compensation Program.2 Petitioner alleged that an inactivated trivalent influenza



1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this decision contains a
reasoned explanation for the action in this case, I am required to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. This means the
decision will be available to anyone with access to the Internet. Before the decision is posted on the court’s
website, each party has 14 days to file a motion requesting redaction “of any information furnished by that party:
(1) that is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a proposed redacted version of the
decision.” Id. If neither party files a motion for redaction within 14 days, the decision will be posted on the
court’s website without any changes. Id.
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
            Case 1:16-vv-00008-UNJ Document 66 Filed 03/16/21 Page 2 of 6




(“flu”) vaccination on September 15, 2014, caused the significant aggravation of her pre-existing
asthma with the first manifestation of symptoms five days later. Petition (ECF No. 1).

        On April 4, 2016, respondent filed his report pursuant to Vaccine Rule 4(c) in which he
recommended against compensation of petitioner’s claim. See Respondent’s (“Resp.”) Report
(ECF No. 9). Afterwards, petitioner filed expert reports from Ian Newmark, M.D. Petitioner’s
Exhibit (“Pet. Ex.”) 11 filed August 16, 2016 (ECF No. 14); Pet. Ex. 14 filed October 5, 2016
(ECF No. 20). Respondent filed a responsive report from an expert with similar qualifications.
Resp. Ex. B filed December 7, 2016 (ECF No. 23). An entitlement hearing took place in
Philadelphia, Pennsylvania on December 4, 2018. See Transcript (“Tr.”) filed December 27,
2018 (ECF No. 44). Following the submission of post-hearing briefs, I issued a decision denying
petitioner’s entitlement to compensation. Decision filed April 30, 2020 (ECF No. 53).

        On November 20, 2020, petitioner filed the present motion for attorneys’ fees and costs
which requests $66,002.80 in attorneys’ fees and $25,633.05 in attorneys’ costs for a total
request of $91,635.85. Fees App. (ECF No. 60). Petitioner included a signed statement that she
has not incurred any fees or costs related to the prosecution of the petition, in accordance with
General Order #9. Id. at 72. On November 24, 2020, respondent filed a response indicating that
he is satisfied that the statutory requirements for an award of attorneys’ fees and costs are met in
this case and that he defers to the Court’s discretion to determine a reasonable amount to be
awarded. Resp. Response (ECF No. 61). Petitioner did not file a reply. This matter is ripe for
adjudication.

    II.      Legal Standard

        The Vaccine Act provides that in the event that a petition results in compensation, the
special master “shall” also award reasonable attorneys’ fees and costs incurred in any proceeding
on such petition. 42 U.S.C. § 300aa-15(e)(1). Even when compensation is not awarded,
reasonable attorneys’ fees and costs “may” be awarded “if the special master or court determines
that the petition was brought in good faith and there was a reasonable basis for which the claim
was brought.” § 15(e)(1). The Federal Circuit has reasoned that in formulating this standard,
Congress intended “to ensure that vaccine injury claimants have readily available a competent
bar to prosecute their claims.” Cloer v. Sec’y of Health & Human Servs., 675 F.3d 1358, 1362
(Fed. Cir. 2012).

        The Federal Circuit has approved the use of the lodestar approach to determine
reasonable attorneys’ fees and costs under the Vaccine Act. Avera v. Sec’y of Health & Human
Servs., 515 F. 3d 1343, 1349 (Fed. Cir. 2008). Using the lodestar approach, a court first
determines the reasonable hourly rate, which is then applied to the number of hours reasonable
expended on the litigation. Id. at 1347-58 (citing Blum v. Stenson, 465 U.S. 886, 888 (1984)).

       Petitioners “bea[r] the burden of establishing the hours expended, the rates charged, and
the expenses incurred” are reasonable. Wasson v. Sec’y of Health & Human Servs., 24 Cl. Ct.

(Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. §
300aa.



                                                           2
               Case 1:16-vv-00008-UNJ Document 66 Filed 03/16/21 Page 3 of 6




482, 484 (1993). Adequate proof of the claimed fees and costs should be presented when the
motion is filed. Id. at 484 n.1. The special master has the discretion to reduce awards sua
sponte, independent of enumerated objections from the respondent. Sabella v. Sec’y of Health &
Human Servs., 86 Fed. Cl. 201, 208-09 (Fed. Cl. 2009); Savin v. Sec’y of Health & Human
Servs., 85 Fed. Cl. 313 (Fed. Cl. 2008), aff’d No. 99-537V, 2008 WL 2066611 (Fed. Cl. Spec.
Mstr. Apr. 22, 2008). Special masters may look to their experience and judgment to reduce the
number of hours billed to a level they find reasonable for the work performed. Saxton v. Sec’y of
Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993). A line-by-line evaluation of the
billing records is not required. Wasson, 24 Cl. Ct., aff’d in relevant part, 988 F.2d 131 (Fed Cir.
1993) (per curiam).

      III.      Analysis

        I find no reason to doubt that petitioner brought the claim in good faith. I find that the
claim also possessed a reasonable basis when it was filed and throughout its pendency, in light of
the necessity to hold a hearing and carefully review the evidence in a reasoned opinion, as well
as respondent’s agreement that attorneys’ fees and costs are available. See Resp. Response at 2.

             A. Attorneys’ Costs

             Petitioner requests the following hourly rates:

                                           2015    2016     2017    2018   2019    2020
    Lawrence R. Cohan, Esq.             $400.00 $400.00 $420.00 $440.00 $450.00 $484.00
    David J. Carney, Esq.               $275.00 $275.003 $290.00 $315.00    N/A     N/A
    Paralegal                           $135.00 $135.00 $135.00 $135.00 $145.00 $145.00

See Fees App. at 20.

        The majority of these rates are reasonable and have been consistently awarded, often as a
result of reasoned opinions, within the Vaccine Program.

        However, in past attorneys’ fees and costs motions filed in the Program, Mr. Cohan
regularly represented that for work performed in 2017, his appropriate rate was $400.00 per
hour. See, e.g., Powers v. Sec’y of Health & Human Servs., No. 15-1096V, 2018 WL 945779, at
*1 (Fed. Cl. Spec. Mstr. Jan. 26, 2018); Bible v. Sec’y of Health & Human Servs., No. 14-880V,
2019 WL 418504 (Fed. Cl. Spec. Mstr. Jan. 4, 2019); Tetlock v. Sec’y of Health & Human
Servs., No. 10-56V, 2018 WL 4868997, at *2-3 (Fed. Cl. Spec. Mstr. Nov. 1, 2017).
Subsequently, Mr. Cohan began to request, for work performed in the same year, 2017, an
increased rate of $420.00. I previously determined to maintain Mr. Cohan’s rate as $400.00 per
hour for work performed in 2017 “not only because such a rate was deemed reasonable under the
standards set forth in McCulloch, but also because that was the rate at which Mr. Cohan

3
 The above chart is intended as an overview – petitioner actually requests that Mr. Carney’s rate be increased from
$275.00 to $290.00 beginning in September 2016, which I find reasonable and therefore will be awarded. See Fees
App. at 20.



                                                         3
         Case 1:16-vv-00008-UNJ Document 66 Filed 03/16/21 Page 4 of 6




warranted that he billed for his work.” Bartkus v. Sec’y of Health & Human Servs., No. 15-
261V, 2019 WL 2067278, at *2 (Fed. Cl. Spec. Mstr. April 19, 2019). Other special masters
have reasoned that it is unreasonable for Mr. Carney to retroactively seek an increase for certain
work performed in the same year. See, e.g., Charneco v. Sec’y of Health & Human Servs., No.
17-458V, 2019 WL 3753290, at *3 (Fed. Cl. Spec. Mstr. Jul. 18, 2019) (adding, “although
petitioner believes that this rate is stagnate, it is only so because Mr. Cohan failed to request a
higher rate at the time he first requested compensation for work performed in those years”); E.L.
v. Sec’y of Health & Human Servs., No. 16-1635V, 2019 WL 7938524, at *2 (Fed. Cl. Spec.
Mstr. Dec. 10, 2019) (again awarding $400.00 an hour); Burkett v. Sec’y of Health & Human
Servs., No. 16.1267V, 2019 WL 5123075, at *3-4 (Fed. Cl. Spec. Mstr. July 27, 2020) (denying
petitioner’s motion for reconsideration on this subject); Stout v. Sec’y of Health & Human Servs.,
No. 17-1077V, 2020 WL 5522937, at *2 (Fed. Cl. Spec. Mstr. Aug. 11, 2020); Shelly v. Sec’y of
Health & Human Servs., No. 18-519V, 2020 WL 5637796, at *2 (Fed. Cl. Spec. Mstr. Aug. 21,
2020) (stating: “It is not practice in the Vaccine Program to retroactively increase rates
previously awarded in the Program or to deviate from prior awards simply because a petitioner
asks for a higher rate in a subsequent case”); Randolph v. Sec’y of Health & Human Servs., No.
18-1231V, 2020 WL 5909092, at *4 (Fed. Cl. Spec. Mstr. Sept. 8, 2020) (same).

        All of the above opinions expressly stating that Mr. Cohan’s rate for work performed in
2017 would remain at $400.00 per hour were issued, and publicly available, at the time that
petitioner filed the instant motion in November 2020. However, petitioner does not address their
reasoning. He avers only: “While there have been differing opinions, Mr. Cohan’s rate of
$420.00 for work performed in 2017 was… approved” in at least one opinion and should
therefore be awarded here. Fees App. at 3-4, citing Johnson v. Sec’y of Health & Human Servs.,
No. 17-1078V, 2020 WL 5700729 (Fed. Cl. Spec. Mstr. Aug. 25, 2020). However, the cited
case does not expressly address Mr. Cohan’s rate. I find the earlier reasoned opinions to be far
more persuasive. I will maintain Mr. Cohan’s 2017 rate at $400.00 per hour, which results
in a deduction of $92.00.

       Petitioner also cites Johnson for the proposition that Mr. Cohan’s work performed in
2020 merits a rate of $484.00 per hour. Fees App. at 3-4. But again, the Johnson decision does
not expressly address the rate or include any reasoning about why this is reasonable. In contrast,
the Chief Special Master has issued several opinions, which were available when the instant
motion was filed, concluding that a more appropriate rate is $470.00 per hour. See Stout, 2020
WL 5522937, at *2; see also Shelly, 2020 WL 5637796, at *2; Randolph, 2020 WL 5909092, at
*4. I do not see compelling reason to deviate from the Chief Special Master’s reasoning.
This results in a deduction of $128.80.

        Turning next to review of the submitted billing statement, I find that the overall hours
spent on this matter appear to be reasonable. The entries reasonably and accurately describe the
work performed and the length of time it took to perform each task. Moreover, respondent has
not identified any particular entries as being objectionable. Therefore, they are compensated
without adjustment. Petitioner is awarded $65,782.00 in attorneys’ fees.




                                                 4
         Case 1:16-vv-00008-UNJ Document 66 Filed 03/16/21 Page 5 of 6




       B. Attorneys’ Costs

        Like attorneys’ fees, a request for reimbursement of costs must be reasonable. Perreira
v. Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed. Cl. 1992). Here, petitioner requests
attorneys’ costs in the amount of $25,633.05, which includes the costs of obtaining medical
records, postage, the filing fee, and costs associated with the entitlement hearing. Fees App. at
22-23; see also id. at 24-36, 38-39, 42, 44-47, 49-56, 58-69. I find that these costs are
adequately documented and reasonable.

        Petitioner’s counsel also requests reimbursement for payments to her expert, Ian H.
Newmark, M.D. The entitlement decision provides that Dr. Newmark is board-certified in
internal medicine which encompasses the specialty of pulmonology. At the time of the
entitlement hearing, he was serving as Chief of Pulmonary Disease at Syosset Hospital
Northwell Health in New York. While he had previously served as an expert witness for both
plaintiffs and defendants in medical malpractice claims, this was Dr. Newmark’s first occasion
serving as an expert witness in the Vaccine Program. See Entitlement Decision at n. 5. The fee
application reflects that Dr. Newmark billed $450.00 per hour for fourteen hours expended prior
to the hearing, $500.00 per hour for six hours of preparation for the hearing, and $500.00 per
hour for six hours consulting with petitioner’s counsel after the hearing (during preparation of
her post-hearing brief). Fees App. at 37, 40-41, 43, 48, 57, 70. I find that this billing is
adequately documented and reasonable.

        Petitioner’s counsel also requests reimbursement for Dr. Newmark charging a flat rate of
$8,500.00 for testimony at the entitlement hearing. Special masters have previously declined to
award flat rates for experts’ participation in hearings. See, e.g., Hock v. Sec’y of Health &
Human Servs., 17-168V, 2019 WL 4744768, at *3 (Fed. Cl. Spec. Mstr. Aug. 12, 2019);
Zumwalt v. Sec’y of Health & Human Servs., 16-994V, 2018 WL 6975184, at *4-5 (Fed. Cl.
Spec. Mstr. Nov. 27, 2018) (collecting prior cases). It is also well-established that attorneys and
experts should not bill their full hourly rates for time spent traveling, absent evidence that they
were simultaneously working on the case at hand. See, e.g. Fees App. at 2, 16, 20 (reflecting that
petitioner’s attorney David Carney billed half his regular rate for travel to this hearing).

        Here, the transcript reflects that the hearing began at 9:30 a.m. and concluded at 4:43
p.m. – a duration of approximately seven hours (including a one-hour lunch break, during which
it would be reasonable for the expert to remain with counsel, focused on the case). Tr. 1, 253;
see also Fees App. at 58-59, 64-65 (invoices reflecting that Dr. Newmark initially booked an
Amtrak fare from Philadelphia back to New York City departing at 6:00 p.m., but after the
hearing concluded, he changed his departure to 5:32 p.m.). Compensating Dr. Newmark
$8,500.00 for participation in the hearing would equate to an hourly rate of $1,214.29, which
would be grossly excessive. I will instead compensate Dr. Newmark for seven hours’
participation at the hearing. I also find it reasonable to accept that Dr. Newmark reviewed the
case in preparation for his testimony during the approximately two hour-long train ride to
Philadelphia, for which he will be compensated at his full rate. However, for the train ride back,
he will be compensated at the reduced travel rate of $250.00. This results in a deduction of
$3,000.00 from the costs request.




                                                 5
            Case 1:16-vv-00008-UNJ Document 66 Filed 03/16/21 Page 6 of 6




    IV.      Conclusion

        In accordance with the above, petitioner’s motion is GRANTED. Petitioner is awarded
the following reasonable attorneys’ fees and costs:

          Attorneys’ Fees Requested:                          $66,002.80
          Adjustment to Mr. Cohan’s 2017 Rate:                - $ 92.00
          Adjustment to Mr. Cohan’s 2020 Rate:                - $ 128.80
          Attorneys’ Fees Awarded:                            $65,782.80

          Attorneys’ Costs Requested:                         $25,633.05
          Reductions for Expert Flat Rate:                     -$3,000.00
          Attorneys’ Costs Awarded:                           $22,633.05

          Attorneys’ Fees and Costs Awarded:                  $88,415.05

        Accordingly, I award a lump sum in the amount of $88,415.05, representing
reimbursement for petitioner’s attorneys’ fees and costs, in the form of a check payable to
petitioner and her attorney Mr. Lawrence R. Cohan.4

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court shall enter judgment in accordance herewith.5

          IT IS SO ORDERED.

                                                                                s/Thomas L. Gowen
                                                                                Thomas L. Gowen
                                                                                Special Master




4
  This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all charges by
the attorney in a case including, “advanced costs,” and fees for legal services rendered. Furthermore, Section
15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would be in addition to the
amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs., 924 F.2d 1029 (Fed. Cir. 1991).

5
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review. Vaccine
Rule 11(a).



                                                         6
